 

Blue Sphere Corporation 8-K [blsp-8k_103116.htm] 

Exhibit 10.2

BLSP

PROMISSORY NOTE

FOR VALUE RECEIVED, Blue Sphere Corporation, a Nevada corporation (the “Issuer”
of this Security) with at least 240,000,000 common shares issued and
outstanding, issues this Security and promises to pay to [____________], a
[____________], or its Assignees (the “Investor”) the Principal Sum along with
the Interest Rate and any other fees according to the terms herein. This Note
will become effective only upon execution by both parties and delivery of the
first payment of Consideration by the Investor (the “Effective Date”). Any term
not otherwise defined herein shall have the meaning given such term in the
Securities Purchase Agreement SPA-10212016, dated October 24, 2016, between the
Issuer and the Investor (the “Securities Purchase Agreement”).

The Principal Sum is up to $1,053,000 (one million fifty three thousand) plus
accrued and unpaid interest and any other fees. The Consideration is $1,000,000
(one million) payable by wire. The Investor shall pay $750,000 of Consideration
in accordance with the attached Funding Schedule in its sole election. The
Investor may pay up to an additional $250,000 of Consideration to the Issuer in
such amounts and at such dates as the Investor may choose, however, the Issuer
has the right to reject any of those payments within 24 hours of receipt of
rejected payments. The Principal Sum due to THE Investor shall be based on the
Consideration actually paid by Investor (plus an approximate 5% original issue
discount that is based on the Consideration actually paid by the Investor as
well as any other interest or fees) such that the Issuer is only required to
repay the amount funded and the Issuer is not required to repay any unfunded
portion of this Note. The Maturity Date is the earlier of April 15, 2017 or the
third business day after the closing of the Public Offering. The Principal Sum
of this Note, as well as any unpaid interest and other fees, shall be due and
payable on the Maturity Date. The Investor may extend any Maturity Date in its
sole discretion in increments of up to sixty days at any time before or after
any Maturity Date. The Maturity Date shall automatically be deemed extended
unless the Investor provides notice to the Issuer that it is not or has not
extended the Maturity Date, which notice the Investor may provide at any time
before or after the Maturity Date.

1.       

Repayment. The Issuer may repay this Note at any time on or before its Maturity
Date. In the event the Investor submits a conversion as permitted by this Note,
the Issuer may not repay the amount converted.

2.       

Conversion upon Default on Repayment. In the event the Issuer fails to repay the
balance due under this Note on its Maturity Date, the Investor has the right, at
any time, at its election, to convert all or part of the outstanding and unpaid
Principal Sum and accrued interest (and any other fees) into shares of fully
paid and non-assessable shares of common stock of the Issuer as per this
conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. The Conversion Price
is the lesser of $0.075 (subject to adjustment for stock splits) or 60% of the
lowest trade price in the 25 trading days previous to the conversion (In the
case that conversion shares are not deliverable by DWAC an additional 10%
discount will apply; and if the shares are ineligible for deposit into the DTC
system and only eligible for Xclearing deposit an additional 5% discount shall
apply; in the case of both an additional cumulative 15% discount shall apply).
Unless otherwise agreed in writing by both parties, at no time will the Investor
convert any amount of the Note into common stock that would result in the
Investor owning more than 9.99% of the common stock outstanding. Conversion
notices may be delivered to the Issuer’s transfer agent or to the Issuer by
method of the Investor’s choice (including but not limited to email, facsimile,
mail, overnight courier, or personal delivery), and all conversions shall be
cashless and not require further payment from the Investor. If no objection is
delivered from the Issuer to the Investor regarding any variable or calculation
of the conversion notice within 24 hours of delivery of the conversion notice to
the Issuer’s transfer agent or to the Issuer, the Issuer shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto. The Issuer or its
transfer agent shall deliver the shares from any conversion to the Investor (in
any name directed by the Investor) within 3 (three) business days of conversion
notice delivery. The Investor, at any time prior to selling all of the shares
from a conversion, may, for any reason, rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares and have
the rescinded conversion amount returned to the Principal Sum with the rescinded
conversion shares returned to the Issuer (under the Investor’s and the Issuer’s
expectations that any returned conversion amounts will tack back to the original
date of the Note).

3.       

Conversion Upon Issuance of a Variable Security. In the event the Issuer fails
to repay the balance due under this Note on its Maturity Date, if the Issuer
issues a Variable Security at any time this Note is outstanding, then in such
event the Investor shall have the right to convert all or any portion of the
outstanding balance of this Note into shares of the Issuer’s common stock on the
same terms as granted in any applicable Variable Security issued by the Issuer
(including, for the avoidance of doubt, conversion price, conversion discount,
conversion lookback period, method and timing of conversion share delivery,
etc.). In addition, this Note shall automatically be deemed to have been amended
to include any applicable conversion rights granted pursuant to any such
Variable Security that is issued by the Issuer. A Variable Security is any
security issued by the Issuer that (i) has or may have conversion rights of any
kind, contingent, conditional or otherwise in which the number of shares that
may be issued pursuant to such conversion right varies with the market price of
the common stock; (ii) is or may become convertible into common stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion price that varies with the market price of the common stock,
even if such security only becomes convertible following an event of default,
the passage of time, or another trigger event or condition; or (iii) was issued
or may be issued in the future in exchange for or in connection with any
contract or instrument, whether convertible or not, where the number of shares
of common stock issued or to be issued is based upon or related in any way to
the market price of the common stock, including, but not limited to, common
stock issued in connection with a Section 3(a)(9) exchange, a Section 3(a)(10)
settlement, or any other similar settlement or exchange.

1 

 

 

4.       

Reservation of Shares. At all times during which this Note is outstanding, the
Issuer will reserve for the Investor from its authorized and unissued Common
Stock a number of shares of not less than five times the number of shares
necessary to provide for the issuance of Common Stock upon the full conversion
of this Note. The Issuer initially shall reserve 50,000,000 shares of Common
Stock for the Investor. The Issuer represents that ClearTrust LLC serves as the
Issuer’s transfer agent as of the Effective Date of this Note. The Issuer
acknowledges that ClearTrust LLC is a party to an irrevocable instruction and
share reservation letter agreement between the Issuer, the transfer agent and
the Investor regarding this Note. The Issuer agrees that the Issuer’s use of
ClearTrust LLC as its transfer agent is material to the Investor, that the
Issuer may not terminate or replace ClearTrust LLC as the Issuer’s transfer
agent without obtaining the Investor’s written consent thirty days in advance of
such termination or replacement, and that the Issuer must provide the Investor,
within five business days following the termination, resignation or replacement
of ClearTrust LLC or any subsequent transfer agent an irrevocable instruction
and share reservation letter, executed by the Issuer and the new transfer agent,
providing rights to the Investor identical to the rights provided to the
Investor in the irrevocable instruction and share reservation letter between the
Issuer, the Investor, and ClearTrust LLC. The Issuer further agrees that every
provision in the irrevocable instruction and share reservation letter agreement
are also material to the Investor such that the Investor would not otherwise
enter into this Note.

5.       

Terms of Future Financings. Until such time as the closing of the Public
Offering (as defined in the Securities Purchase Agreement), so long as this Note
is outstanding, upon any issuance by the Issuer of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in this
Note, such term, at the Investor’s option, shall become a part of the
transaction documents with the Investor. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion rights, conversion discounts,
conversion lookback periods, interest rates, original issue discounts, and
warrant coverage.

In addition, until such time as the closing of the Public Offering, if the
Issuer shall issue or sell Common Stock, or grant any option to purchase, or
sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock (including pursuant to the terms of any outstanding securities
issued prior to the issuance of this security (including, but not limited to,
warrants, convertible notes, or other agreements)) or any security entitling the
holder thereof (including pursuant to sales, grants, conversions, warrant
exercises or other issuances to the Investor as a result of these Transaction
Documents (as defined below), prior transaction documents, or future transaction
documents) to acquire Common Stock, including, without limitation, any debt,
preferred stock, right, option, warrant or other instrument that is convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive Common Stock (a “Common Stock Equivalent”) at an effective
price per share less than the Conversion Price, then simultaneously with the
consummation of each dilutive issuance the Conversion Price for the Investor
shall be reduced (and only reduced) and consequently the number of Shares
issuable to the Investor shall be increased (and only increased). Such
adjustment shall be made to the Conversion Price whenever such Common Stock or
Common Stock Equivalents are issued.

The Issuer shall notify the Investor of such additional or more favorable term,
including the applicable issuance price, or applicable reset price, exchange
price, conversion price, exercise price and other pricing terms, and, at any
time while this Note is outstanding, the Investor may request of the Issuer
and/or its transfer agent (and they will provide) a schedule of all issuances
since the Effective Date of this Note of shares of common stock or of securities
entitling the holder thereof to acquire shares of common stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, shares of common stock of the
Issuer.

2 

 

 

6.       

Default. Each of the following are an event of default under this Note: (i) the
Issuer shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Issuer shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) the Issuer shall breach or fail to honor any
other term of this Note, any term under any other document related to this Note,
or any other written agreement between the Issuer and the Investor
(collectively, the “Transaction Documents”), including, without limitation, the
Issuer’s obligation to reserve at all times a sufficient number of shares to
provide for the issuance of common stock upon the full conversion of this Note
pursuant to Section 4 of this Note; or (iv) the Issuer fails to keep available a
sufficient number of authorized, unissued and unreserved shares of common stock
(other than shares of common stock reserved for the Investor) to permit the
Investor to increase its share reserve to such number of shares as equals not
less than five times the outstanding Note balance divided by the closing price
of the Issuer’s common stock; or (v) the Issuer’s failure to increase the number
of authorized shares of common stock of the Issuer within sixty days of having a
number of authorized, unissued, and unreserved shares of common stock (excluding
shares of common stock reserved for the Investor) of less than five times the
number of shares necessary to provide for the issuance of common stock upon full
conversion of this Note; or (vi) the Issuer terminates or replaces the entity or
person serving as the transfer agent for the Issuer without obtaining the
previous written consent of the Investor thirty days in advance of such
termination or replacement; or (vii) the Issuer’s failure to appoint a new
transfer agent approved by the Investor (such approval not to be unreasonably
withheld) and to provide the Investor, within five business days following
termination, resignation or replacement of the current transfer agent, an
irrevocable instruction and share reservation letter, executed by the Issuer and
the new transfer agent, providing rights to the Investor identical to the rights
provided to the Investor in the irrevocable instruction and share reservation
letter between the Issuer, the Investor, and the terminated, resigned or
replaced transfer agent; or (viii) the Issuer shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (ix) the Issuer
shall make a general assignment for the benefit of creditors; or (x) the Issuer
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (xi) an involuntary proceeding shall be commenced or
filed against the Issuer; or (xii) the Issuer’s common stock has an offering
price of $0.0001 on its principal trading market at any time; or (xiii) the
Issuer’s market capitalization (the number of shares of common stock issued and
outstanding multiplied by the price per share of common stock) is less than
$200,000 at any time or decreases to less than 50% of the market capitalization
on the Effective Date of any payment of Consideration; or (xiv) the price per
share of the Issuer’s common stock decreases to less than 50% of the price per
share on the Effective Date of any payment of Consideration; or (xv) the Issuer
shall lose its status as “DTC Eligible” or the Issuer’s shareholders shall lose
the ability to deposit (either electronically or by physical certificates, or
otherwise) shares into the DTC System; or (xvi) the Issuer shall become
delinquent in its filing requirements as a fully-reporting issuer registered
with the SEC; or (xvii) the Issuer shall fail to meet all requirements to
satisfy the availability of Rule 144 to the Investor or its assigns including
but not limited to timely fulfillment of its filing requirements as a
fully-reporting issuer registered with the SEC, requirements for XBRL filings,
and requirements for disclosure of financial statements on its website; or
(xviii) the Issuer fails to file with the SEC by December 15, 2016 the
Preliminary Schedule 14C Information Statement notifying the Issuer’s
shareholders that the Issuer’s board of directors and a majority of the Issuer’s
outstanding voting securities have approved the Reverse Split; or (xix) the
Issuer fails to file with the SEC by January 15, 2017 the Definitive Schedule
14C Information Statement notifying the Issuer’s shareholders that the Issuer’s
board of directors and a majority of the Issuer’s outstanding voting securities
have approved the Reverse Split; or (xx) the Issuer fails to file the
Registration Statement with the SEC by December 15, 2016; or (xxi) the Issuer
fails to file with the SEC by February 15, 2017 Amendment No. 1 to the
Registration Statement; or (xxii) the reverse split of the Issuer’s common stock
fails to become effective by March 15, 2017; or (xxiii) the Issuer fails to
obtain from Nasdaq or NYSE by February 28, 2017 conditional approval of the
listing of the Issuer’s common stock on The Nasdaq Capital Market or NYSE-MKT
subject only to completion of the Public Offering pursuant to the Registration
Statement and to the Issuer’s common stock maintaining the minimum price
requirements prior to uplisting; or (xxiv) Maxim Group or the Issuer terminates
the engagement letter in which the Issuer engaged Maxim Group to conduct the
public offering of the Issuer’s securities pursuant to the Registration
Statement; or (xxv) Maxim Group or the Issuer suspends pursuit of the public
offering of the Issuer’s securities pursuant to the Registration Statement.

7.       

Remedies. For each conversion, in the event that shares are not delivered by the
fourth business day (inclusive of the day of conversion), a fee of $2,000 per
day will be assessed for each day after the third business day (inclusive of the
day of the conversion) until share delivery is made; and such fee will be added
to the Principal Sum of the Note (under the Investor’s and the Issuer’s
expectations that any penalty amounts will tack back to the original date of the
Note). Upon each occurrence of any other event of default, the Investor may
asses and apply a fee against the Issuer of not less than $75,000 at any time
any balance remains outstanding on this Note, regardless of whether such event
of default has been cured or remedied and regardless of whether the Investor
delivered a notice of default at the time of the event of default or at the time
the Investor discovered the event of default. The parties agree that the fee
shall be applied to the balance of the Note and shall tack back to the Effective
Date of the Note for purposes of Rule 144. The parties acknowledge and agree
that upon an event of default, Investor’s damages would be uncertain and
difficult (if not impossible) to accurately estimate because of the parties’
inability to predict future interest rates and future share prices, Investor’s
increased risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under this Note or any other Transaction
Document between the parties are intended by the parties to be, and shall be
deemed, liquidated damages. The parties agree that such liquidated damages are a
reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Note is entered into, such liquidated
damages are fair and reasonable and are not penalties. All fees, charges, and
default interest provided for in this Note and the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Effective Date and are consistent with investments of
this type. The liquidated damages provisions shall not limit or preclude a party
from pursuing any other remedy available at law or in equity; provided, however,
that the liquidated damages are intended to be in lieu of actual damages.

8.       

Acceleration. In the event of any default, the outstanding principal amount of
this Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration (the “Note
Balance”), shall become, at the Investor’s election, immediately due and payable
in cash at the Mandatory Default Amount. The Mandatory Default Amount means the
Investor’s choice of (this choice may be made at any time without presentment,
demand, or notice of any kind): (i) the Note Balance divided by the Conversion
Price on the date of the default multiplied by the closing price on the date of
the default; or (ii) the Note Balance divided by the Conversion Price on the
date the Mandatory Default Amount is either (a) demanded or (b) paid in full,
whichever has a lower Conversion Price, multiplied by the closing price on the
date the Mandatory Default Amount is either (a) demanded or (b) paid in full,
whichever has a higher closing price; or (iii) 150% of the Note Balance. In
connection with such acceleration described herein, the Investor need not
provide, and the Issuer hereby waives, any presentment, demand, protest or other
notice of any kind, and the Investor may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by the Investor at any time prior to payment hereunder
and the Investor shall have all rights as a holder of the note until such time,
if any, as the Investor receives full payment pursuant to this Section 8. No
such rescission or annulment shall affect any subsequent event of default or
impair any right consequent thereon.

3 

 

 

9.       

Right to Specific Performance and Injunctive Relief. Nothing herein shall limit
the Investor’s right to pursue any other remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief. In this regard, the Issuer hereby agrees that the Investor
will be entitled to obtain specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver shares of Common Stock upon
conversion of the Note as required pursuant to the terms hereof or the Issuer’s
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the transfer agent
and the obligation to deliver an irrevocable instruction and share reservation
letter with any subsequent transfer agent. The Issuer agrees that, in such
event, all requirements for specific performance and/or preliminary and
permanent injunctive relief will be satisfied, including that the Investor would
suffer irreparable harm for which there would be no adequate legal remedy. The
Issuer further agrees that it will not object to a court or arbitrator granting
or ordering specific performance or preliminary and/or permanent injunctive
relief in the event the Investor demonstrates that the Issuer has failed to
comply with any obligation herein. Such a grant or order may require the Issuer
to immediately issue shares to the Investor pursuant to a Conversion Notice
and/or require the Issuer to immediately satisfy its obligations regarding the
reservation of shares and its transfer agent, including the use, termination,
replacement or resignation of the Issuer’s transfer agent and the obligation to
deliver an irrevocable instruction and share reservation letter with any
subsequent transfer agent. The Issuer further expressly waives any right to any
bond in connection with any temporary or preliminary injunction.

10.       

No Shorting. The Investor agrees that so long as this Note from the Issuer to
the Investor remains outstanding, the Investor will not enter into or effect
“short sales” of the Common Stock or hedging transaction which establishes a net
short position with respect to the Common Stock of the Issuer. The Issuer
acknowledges and agrees that upon delivery of a conversion notice by the
Investor, the Investor immediately owns the shares of Common Stock described in
the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.

11.       

Assignability. The Issuer may not assign this Note. This Note will be binding
upon the Issuer and its successors and will inure to the benefit of the Investor
and its successors and assigns and may be assigned by the Investor to anyone
without the Issuer’s approval.

12.       

Governing Law, Legal Proceedings, and Arbitration. This Note will be governed
by, construed and enforced in accordance with the substantive laws of the State
of Nevada (including any rights to specific relief provided for under Nevada
statutes), without regard to the conflict of laws principles thereof. The
parties hereby warrant and represent that the selection of Nevada law as
governing under this Note (i) has a reasonable nexus to each of the Parties and
to the transactions contemplated by the Note; and (ii) does not offend any
public policy of Nevada, Florida, or of any other state, federal, or other
jurisdiction.

Any action brought by either party against the other arising out of or related
to this Note, or any other agreements between the parties, shall be commenced
only in the state or federal courts of general jurisdiction located in
Miami-Dade County, in the State of Florida, except that all such disputes
between the parties shall be subject to alternative dispute resolution through
binding arbitration at the Investor’s sole discretion and election (regardless
of which party initiates the legal proceedings). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.

If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the Effective Date of
this Note, except as modified by this agreement. The Investor’s election to
arbitrate shall be made in writing, delivered to the other party, and filed with
the American Arbitration Association. The American Arbitration Association must
receive the demand for arbitration prior to the date when the institution of
legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Note. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Investor reserves the
right, but shall have no obligation, to advance the Issuer’s share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.

4 

 

 

13.       

Delivery of Process by the Investor to the Issuer. In the event of any action or
proceeding by the Investor against the Issuer, and only by the Investor against
the Issuer, service of copies of summons and/or complaint and/or any other
process which may be served in any such action or proceeding may be made by the
Investor via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Issuer at its last known attorney as set forth in its most recent
SEC filing.

14.       

Attorney Fees. If any attorney is employed by either party with regard to any
legal or equitable action, arbitration or other proceeding brought by such party
for enforcement of this Note or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Note, the
prevailing party will be entitled to recover from the other party reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

15.       

Opinion of Counsel. The Issuer shall provide the Investor with an opinion of
counsel prior to the Effective Date of the Note that neither this Note, nor any
other agreement between the parties, nor any of their terms (including, but not
limited to, interest, original issue discount, conversion terms, warrants terms,
penalties, fees or liquidated damages), individually or collectively violate any
usury laws in the State of Nevada. Prior to the Effective Date of the Note, the
Issuer and its management have reviewed such opinion, consulted their counsel on
the opinion and on the matter of usury, and have further researched the matter
of usury to their satisfaction. Further, the Issuer and its management agree
with the opinion of the Issuer’s counsel that neither this Note nor any other
agreement between the parties is usurious and they agree they will not raise a
claim of usury as a defense to the performance of the Issuer’s obligations under
this Note or any other agreement between the parties. THE ISSUER HEREBY WARRANTS
AND REPRESENTS THAT THE SELECTION OF NEVADA LAW AS GOVERNING UNDER THIS
AGREEMENT (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES AND TO THE
TRANSACTIONS CONTEMPLATED BY THESE AGREEMENTS; AND (II) DO NOT OFFEND ANY PUBLIC
POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION. In the event that any other opinion of counsel is needed for any
matter related to this Note, the Investor has the right to have any such opinion
provided by its counsel. Investor also has the right to have any such opinion
provided by Issuer’s counsel.

16.       

Notices. Any notice required or permitted hereunder (including Conversion
Notices and demands for arbitration) must be in writing and either personally
served, sent by facsimile or email transmission, or sent by overnight courier.
Notices will be deemed effectively delivered at the time of transmission if by
facsimile or email, and if by overnight courier the business day after such
notice is deposited with the courier service for delivery.

17.       

Funding Schedule. See terms of the attached Funding Schedule.

*          *          *

Issuer:   Investor:             Shlomi Palas   [____________] Blue Sphere
Corporation   Its Principal Chief Executive Officer               Date:    
Date:              

 

 

[Promissory Note Signature Page]

5 

 

 

FUNDING SCHEDULE

•

$500,000 paid to Issuer as the Purchase Price at closing under the Securities
Purchase Agreement.

•

$250,000 paid to Issuer within 5 business days after the Issuer files with the
SEC both (i) the Registration Statement, and (ii) the Definitive Schedule 14C
Information Statement notifying the Issuer’s shareholders that the Issuer’s
board of directors and a majority of the Issuer’s outstanding voting securities
have approved the Reverse Split, provided that both documents are filed with the
SEC by December 15, 2016.

•

The Investor may pay additional Consideration to the Issuer after the first
$750,000 in such amounts and at such dates as the Investor may choose, however,
the Issuer has the right to reject any of those payments in excess of $750,000
within 24 hours of its receipt of rejected payments. The Issuer may not reject
any of the first $750,000 of payments of Consideration from the Investor.

Conditions to Funding Each Payment

The funding of each payment is subject to both the above and the following
conditions, such that if the Issuer does not meet the conditions set forth above
and below, Investor may elect not to make payment (regardless of whether the
failure to meet the conditions is cured or remedied). However, Investor may
elect to make any payment at any time even if the Issuer is not eligible for
payment according to these conditions. In the event that the Investor elects not
to make any payment as set forth above, Issuer’s principal amount will be
limited to the amounts paid in, plus any applicable original issue discount,
interest, penalties/liquidated damages, or fees.

•

At the time of each payment interval, the Issuer’s common stock must not have
traded at a price per share of less than $0.05 at any time within the previous
thirty trading days for any payment interval prior to the reverse split becoming
effective and must not have traded at a price per share of less than $5.00 (on a
split adjusted basis) at any time within the previous thirty trading days for
any payment interval after the reverse split becomes effective.

•

At the time of each payment interval, the Issuer’s common stock must be eligible
for deposit in the DTC system and deliverable by DWAC/FAST electronic transfer.

•

At the time of each payment interval, the Issuer must be current in its filings
as a fully-reporting issuer registered with the SEC. The Issuer would not be
deemed current in its filings if it were to file a Notification of Late Filing
that would otherwise extend the Issuer’s deadline for filing a report with the
SEC.

•

Neither Maxim Group nor the Issuer has terminated the engagement letter in which
the Issuer engaged Maxim Group to conduct the public offering of the Issuer’s
securities pursuant to the Registration Statement.

•

Neither Maxim Group nor the Issuer has suspended pursuit of or otherwise delayed
or postponed the public offering of the Issuer’s securities pursuant to the
Registration Statement.

•

It must be apparent that the Public Offering of the Issuer’s securities pursuant
to the Registration Statement is on track to close prior to April 15, 2017.

•

No event of default has occurred under this Note, regardless of whether such
event of default has been cured or remedied and regardless of whether the
Investor delivered a notice of default at the time of the event of default or at
the time the Investor discovered the event of default.

 

6 

 